ANSTEAD, Judge,
concurring specially:
The appellants, plaintiffs below, suffered an adverse summary judgment in a cause of action predicated on the alleged negligence of the appellees in leaving an automobile unattended with the keys in the ignition. The automobile was subsequently stolen and involved in an accident with the appellants.
The cases in Florida have uniformly held that the intervening criminal act of theft breaks any causative chain between the original negligent act of leaving the keys in the car and the subsequent damages incurred in an accident. See Vining v. Avis Rent-A-Car Systems, Inc., 330 So.2d 550 (Fla. 3rd D.C.A.1976) and cases cited therein. Because the Florida Supreme Court has never passed on the issue, the Third District Court of Appeals certified the decision in Vining to the Supreme Court. The same issue now faces this Court and while we must affirm on the authorities cited above, I would also certify the issue to the Supreme Court.